DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-14, filed 4/3/2019, are pending.

Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 15/189,081, now US Patent 10,296,651, filed on 6/22/2016, and prior-filed US application 13/182118, now US Patent 9,411,793 B2, filed 7/13/2011, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Information Disclosure Statement
5.	Initialed and dated copy of Applicant's IDS form 1449, filed 4/3/2019, 6/13/2019, 12/24/2019, 4/17/2020, 7/29/2020, 10/20/2020, and 2/5/2021, are attached to the instant Office action.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 

7.	Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,296,651, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

U.S. Patent No. 10,296,651
Instant Application
Claim 1,
A method implemented on a computer having at least one processor, storage, and communication platform for improved Internet search, comprising the steps of: 
receiving a request for web content in a second language translated from web content in a first language, where the web content in the second language is represented by a search engine optimized URL in the second language; 
obtaining an original URL in the first language corresponding to the search engine optimized URL in the second language, where the original URL 
accessing the web content in the first language based on the original URL; 
generating the web content in the second language via translation of the accessed web content in the first language; 
and sending the web content in the second language as a response to the request, wherein a specific translatable URL component is selected from the original URL and is replaced using a corresponding translated URL component in the second language to generate the search engine optimized URL.
Claim 1,
 A method implemented on a computer having at least one processor, storage, and communication platform for improved Internet search, comprising the steps of: 
receiving a request for web content in a second language translated from web content in a first language, wherein the web content in the second language is represented by a URL in the second language; 
obtaining an original URL in the first language corresponding to the URL in the second language; 



accessing the web content in the first language based on the original URL; 
generating the web content in the second language via translation of the accessed web content in the first language; 
and transmitting the web content in the second language in response to the request, wherein the URL in the second language is derived from the original URL.
Claim 7, 
A non-transitory machine-readable medium having information recorded thereon for improved Internet search, wherein the information, when read by the machine, causes the machine to perform the following: 
receiving a request for web content in a second language translated from web content in a first language, where the web content in the second language is represented by a search engine optimized URL in the second language; 
obtaining an original URL in the first language corresponding to the search engine optimized URL in the second language, where the original URL represents the web content in the first language; 
accessing the web content in the first language based on the original URL; 
generating the web content in the second language via translation of the accessed web content in the first language;
 and sending the web content in the second language as a response to the request, wherein a specific translatable URL component is selected from the original URL and is replaced 
Claim 8,
A non-transitory machine-readable medium having information recorded thereon for improved Internet search, wherein the information, when read by the machine, causes the machine to perform the following: 
receiving a request for web content in a second language translated from web content in a first language, wherein the web content in the second language is represented by a URL in the second language; 
obtaining an original URL in the first language corresponding to the URL in the second language; 



accessing the web content in the first language based on the original URL; 
generating the web content in the second language via translation of the accessed web content in the first language; 
and transmitting the web content in the second language in response to the request, wherein the URL in the second language is derived from the original URL.





Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 1-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. (US Patent 8,635,205 B1, cited in the IDS form filed 4/3/2019) in view of Bennett et al. (US Publication 2009/0287671 A1, cited in the IDS form filed 10/20/2020)
As per claim 1, Kang teaches A method implemented on a computer having at least one processor, storage, and communication platform for improved Internet search, (see Abstract)
comprising the steps of: receiving a request for web content in a second language translated from web content in a first language, wherein the web content in the second language is represented by a URL in the second language; (column 11 lines 5-37, a search query is received, the results of the query associated with a URL, column 7 lines 62 – column 8 line 24, the results associated with local site names and associated with a particular language)
obtaining an original URL in the first language corresponding to the URL in the second language; (column 16 line 45-49, a URL in a first language is received, column 11 lines 25-55, column 12 lines 31-59, a URL associated with the search result is obtained, interpreted as the original URL, and column 12 line 60 – column 13 line 27, a URL or portions of the URL are translated based on a lookup table, the translated URL interpreted as the search engine optimized URL in the second language)
accessing the web content in the first language based on the original URL; (column 11 lines 56 – column 12 line 6, column 13 lines 42-60, a search results page displays contents of sites associated with a URL)
web content in the second language (column 16 lines 11-33, web content in the language of the local site can be provided)
and transmitting the web content in the second language in response to the request, wherein the URL in the second language is derived from the original URL. (column 16 lines 49 – column 17 line 12, the search results in a second language 
Kang does not specifically teach generating the web content in the second language via translation of the accessed web content in the first language.
Bennett teaches generating the web content in the second language via translation of the accessed web content in the first language. (paragraphs 0025, 0050, 0051, 0076, real-time translation of web page content from a source language to a different, destination language is performed to generate translated web page content)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Kang’s method of providing search results from local sites in another language in response to a search request with Bennett’s ability to perform real-time language translation of web content for a requesting user from a source language to a different, destination language. This gives the user the ability to provide real-time language translation of search result contents from a local site in 
As per claim 2, Kang teaches the URL in the second language is derived by replacing a translatable component of the original URL. (column 12 lines 42-59, local site names, relevant portion of URL)
As per claim 3, Kang teaches identifying the translatable component from the original URL; (column 12 lines 31-42, relevant portion of URL)
generating a translated URL component by translating the identified translatable component into the second language; (column 11 lines 25-55, column 12 lines 7-23, identify and translate corresponding local site name of relevant portion)
and replacing the identified translatable component in the original URL by the translated URL component. (column 12 line 60 – column 13 line 15, utilize translation of relevant portion of URL)
As per claim 4, Kang teaches the original URL represents the web content in the first language. (column 4 line 56 – column 5 line 3, URL associated a local language)
As per claim 5, Kang teaches the step of obtaining comprises: extracting an identifier contained in the URL in the second language; (column 12 lines 31-59, relevant portion of URL)
and retrieving the original URL stored previously based on the extracted identifier. (column 12 line 42 – column 13 line 27, lookup table for local site names)
As per claim 6, Kang and Bennett are taught as per claim 1 above. Bennett additionally teaches scheduling web content in the first language for translation into the second language; (paragraph 0027, background, offline translation)
generating web content in the second language based on the translation; (paragraph 0050, 0051, translate web page content)
 and sending the generated web content in the second language as a response to the request.  (paragraph 0033, 0053, deliver results page with translated web page content)
As per claim 7, Kang and Bennett are taught as per claim 6 above. Bennett additionally teaches the translation is performed via at least one of machine translation, human translation, and a combination thereof. (paragraph 0028, translator modules)

As per claim 8, Kang teaches A non-transitory machine-readable medium having information recorded thereon for improved Internet search, wherein, the information, when read by the machine, causes the machine to perform the following: (see Abstract)
receiving a request for web content in a second language translated from web content in a first language, wherein the web content in the second language is represented by a URL in the second language; (column 11 lines 5-37, a search query is received, the results of the query associated with a URL, column 7 lines 62 – column 8 line 24, the results associated with local site names and associated with a particular language)

accessing the web content in the first language based on the original URL; (column 11 lines 56 – column 12 line 6, column 13 lines 42-60, a search results page displays contents of sites associated with a URL)
web content in the second language (column 16 lines 11-33, web content in the language of the local site can be provided)
and transmitting the web content in the second language in response to the request, wherein the URL in the second language is derived from the original URL. (column 16 lines 49 – column 17 line 12, the search results in a second language associated with the translated URL are received by translating a portion of the URL into a second, or local language, the translated URL interpreted as the URL in the second language derived from the original URL; Additionally, “wherein the URL in the second language is derived from the original URL” indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” 
Kang does not specifically teach generating the web content in the second language via translation of the accessed web content in the first language.
Bennett teaches generating the web content in the second language via translation of the accessed web content in the first language. (paragraphs 0025, 0050, 0051, 0076, real-time translation of web page content from a source language to a different, destination language is performed to generate translated web page content)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Kang’s method of providing search results from local sites in another language in response to a search request with Bennett’s ability to perform real-time language translation of web content for a requesting user from a source language to a different, destination language. This gives the user the ability to provide real-time language translation of search result contents from a local site in response to a web search query. The motivation for doing so would be to improve language translation of content between languages when a user performs search queries (paragraph 0007)
As per claim 9, Kang teaches the URL in the second language is derived by replacing a translatable component of the original URL. (column 12 lines 42-59, local site names, relevant portion of URL)
As per claim 10, Kang teaches identifying the translatable component from the original URL; (column 12 lines 31-42, relevant portion of URL)

and replacing the identified translatable component in the original URL by the translated URL component. (column 12 line 60 – column 13 line 15, utilize translation of relevant portion of URL)
As per claim 11, Kang teaches the original URL represents the web content in the first language. (column 4 line 56 – column 5 line 3, URL associated a local language)
As per claim 12, Kang teaches the step of obtaining comprises: extracting an identifier contained in the URL in the second language; (column 12 lines 31-59, relevant portion of URL)
and retrieving the original URL stored previously based on the extracted identifier. (column 12 line 42 – column 13 line 27, lookup table for local site names)
As per claim 13, Kang and Bennett are taught as per claim 8 above. Bennett additionally teaches scheduling web content in the first language for translation into the second language; (paragraph 0027, background, offline translation)
generating web content in the second language based on the translation; (paragraph 0050, 0051, translate web page content)
 and sending the generated web content in the second language as a response to the request.  (paragraph 0033, 0053, deliver results page with translated web page content)
As per claim 14, Kang and Bennett are taught as per claim 13 above. Bennett additionally teaches the translation is performed via at least one of machine translation, human translation, and a combination thereof. (paragraph 0028, translator modules)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishii (US Publication 2010/0185724 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168